Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE et al. (CN 110216289, herein referenced by the EPO English Translation).
Regarding Claim 1, HE discloses a three-dimensional printing system, the system comprising: a build platform 3-5; a print-head 2 for depositing a conductive print material at deposition contact points of a build surface on the build platform 3-5; and a heating system 3 comprising at least one induction coil 3-1 for preheating the deposition contact points of the build surface (Page 2, Par. 17-Page 3, Par. 6; Figs. 1 and 2).
Regarding Claim 12, HE discloses a method of three-dimensional printing, the method comprising: a) inductively heating a build surface on a build platform 3-5 so as to provide a 
Regarding Claim 3, HE discloses the heating system 3 is affixed to the print-head 2, the heating system 3 being positioned between the build platform 3-5 and the print-head 2, the heating system 3 comprising the at least one induction coil 3-1 and a mounting system for affixing the print-head 2 to the heating system (See Fig. 1).
Regarding Claim 4, HE discloses the at least one induction coil 3-1 includes 2 to 10 coils (See Fig. 1).
Regarding Claim 5, HE discloses a print-head mount plate on which the print-head 2 is disposed, the print-head mount plate (not labeled, see figure 1 at numeral 2) comprising an ejection port (not labeled, see figure 1 at numeral 2) positioned to provide an opening configured to allow conductive material from the print-head 2 to be deposited to form a 3D object on the build platform 3-5, the at least one induction coil 3-1 surrounding the ejection port, and further the print-head mount plate comprises a non-conductive material (Page 2, Par. 17-Page Page 4, Par. 3; Fig. 1).
Regarding Claim 13, HE discloses the print material is a molten metal (Page 3, Par. 13, Fig. 1).
Regarding Claim 14, HE discloses the molten metal is aluminum (Page 5, Par. 5).
Regarding Claim 15
Regarding Claim 16, HE discloses the build surface is a surface of a 3D object being built on the build platform 3-5 (Page 4, Pars. 1-3).
Regarding Claim 17, HE discloses adjusting the position of at least one induction coil 3-1 relative to the build surface and repeating the processes of a) and b) (Page 3, Pars. 6-13).
Regarding Claim 18, HE discloses determining an amount of heat energy to be applied to the build surface to achieve the deposition temperature based on one or more of the geometry of the build surface, the distance of the build surface from the build platform 3-5, the temperature of the build platform 3-5 and the temperature of the build surface; and controlling the power to the coil based on the amount of heat energy to be applied to the build surface (Page 3, Pars. 6-Page 4, Par. 3).
Claim(s) 1 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Myerberg et al. (US 2017/0173877).
Regarding Claim 1, Myerberg discloses a three-dimensional printing system 100, the system comprising: a build platform 114; a print-head 110 for depositing a conductive print material at deposition contact points of a build surface on the build platform 114; and a heating system 106 comprising at least one induction coil for preheating the deposition contact points of the build surface (Pars. 0091 and 0111, Fig. 1).
Regarding Claim 9, Myerberg discloses the build platform 112 further comprising one or more induction coils configured to inductively heat a 3D object being deposited on the build platform (Par. 0113, Fig. 1).
Regarding Claim 10
Regarding Claim 11, Myerberg discloses the build platform comprises a material that is conductive (Pars, 0111 and 0113, Fig 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (CN 110216289, herein referenced by the EPO English Translation), in view of Vader et al. (US 2015/0273577).
Regarding Claim 2, HE does not explicitly disclose the print-head comprises an electromagnetic coil for applying a DC pulse for ejecting liquid drops of the conductive print material at the deposition contact points.
Vader discloses a three-dimensional printing system, the system comprising: a build platform 112; a print-head 300 for depositing a conductive print material at deposition contact points of a build surface on the build platform 112 (See Figure 11); and the print-head 300 comprises an electromagnetic coil 510 for applying a DC pulse for ejecting liquid drops 120 of the conductive print material at the deposition contact points (Pars. 0045-0051 and 0053, Figs. .
Claims 6-8, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HE et al. (CN 110216289, herein referenced by the EPO English Translation), in view of Fan et al. (CN 105499572, herein referenced by the EPO English Translation).
Regarding Claim 6, HE does not explicitly disclose the print-head mount plate further comprises an electromagnetic shielding positioned between the print-head and the induction coil, the electromagnetic shielding comprising a conductive material, a magnetic material or a combination thereof. 
Fan discloses a three-dimensional printing system, the system comprising: a build platform (not shown); a print-head 3 for depositing a conductive print material at deposition contact points of a build surface on the build platform; and a heating system 8, 9 comprising at least one induction coil 8; a print-head mount plate 23; the print-head mount plate 7 further comprises an electromagnetic shielding 4, 19, 25, 26 positioned between the print-head 3 and the induction coil 8, the electromagnetic shielding 4, 19, 25, 26 comprising a conductive material, a magnetic material or a combination thereof (Page 4, Pars. 1-4, Figs. 1 and 2) for the benefit of discharging shielding gas to prevent oxidation of the print head 3 (Page 4, Par. 4). It would have been obvious to one of ordinary skill in the art to modify the invention of HE by providing a print-head mount plate further comprising an electromagnetic shielding positioned between the print-head and the induction coil, as disclosed by Fan, for the benefit of discharging shielding gas to prevent oxidation of the print head.
Regarding Claim 7, the combination as applied to claim 6 remains as previously applied. The combination discloses the print-head mount plate 7 further comprises a cooling system comprising a coolant inlet 19, a coolant outlet 4, 25, 26 and a conduit (not labeled, see figure 1) fluidly connecting the coolant inlet 19 and the coolant outlet 4, 25, 26  (See Fan, Page 4, Par. 5, Figs. 1-3).
Regarding Claim 8, the combination as applied to claim 7 remains as previously applied. The combination discloses the shielding 4, 19, 25, 26 is hollow and is the conduit (See Fan, Page 4, Par. 5, Figs. 1-3).
Regarding Claim 19, HE does not explicitly disclose the three-dimensional printing system includes at least one induction coil for carrying out the inductive heating, the method further comprising protecting the print head from magnetic flux generated by the at least one induction coil using conductive shielding positioned between the at least one induction coil and the print head.
Fan discloses a method of three-dimensional printing, the method comprising: a) inductively heating a build surface on a build platform (not shown) so as to provide a preheated deposition contact point having a first deposition temperature; and b) depositing a print material from a print-head 3 of a three-dimensional printing system on the preheated deposition contact point at the first deposition temperature; the three-dimensional printing system includes at least one induction coil 8 for carrying out the inductive heating; and protecting the print head 3 from magnetic flux generated by the at least one induction coil 8 
Regarding Claim 20, the combination as applied to claim 6 remains as previously applied. The combination discloses cooling the conductive shielding 1, 6 while depositing the print material (See Fan, Page 4, Par. 5, Figs. 1 and 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726